Citation Nr: 0202193	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 
1990, for a grant of service connection for residuals of an 
injury to the left little finger.

2.  Entitlement to an effective date earlier than April 3, 
1990 for a grant of an evaluation of 70 percent for residuals 
of a gunshot wound of the left upper extremity.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1998 and December 1998 by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

By a decision of August 24, 2000, the Board denied the 
veteran's claims on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a motion by the Secretary of 
Veterans Affairs, vacated the Board' decision of August 24, 
2000, and remanded the matter to the Board for 
readjudication, to include consideration of the applicability 
of the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  In a decision of May 11, 1990, the Board declined to 
reopen a previously denied claim for service connection for 
residuals of an injury to the left little finger.

2.  In April 1990, the RO received congressional 
correspondence dated April 3, 1990, inquiring about the 
status of the veteran's claims.  Enclosed with that 
correspondence was a medical opinion from a private physician 
which related a fracture of the veteran's left little finger, 
sustained in a fall in February 1981, to the veteran's 
service-connected residuals of a gunshot wound of the left 
upper extremity.

3.  At the time of the May 11, 1990, decision, the Board had 
no knowledge of the April 1990 congressional correspondence 
with the enclosed medical opinion.

4.  A January 1998 rating decision determined that the 
residuals of the gunshot wound of the left upper extremity 
were 70 percent disabling.  That rating decision expanded the 
grant of service connection for residuals of a gunshot wound 
of the left upper extremity to include residuals of a 
fracture of the left little finger.

5.  The veteran was gainfully employed for at least a year 
after his February 1981 fall in which he fractured his left 
little finger.

6.  The veteran's service-connected disabilities, standing 
alone, do not preclude substantially gainful employment 
consistent with his education and employment background.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 3, 1990, for a grant 
of service connection for residuals of an injury to the left 
little finger is not warranted.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).

2.  An effective date earlier than April 3, 1990, for a grant 
of a 70 percent evaluation for residuals of a gunshot wound 
of the left upper extremity is not warranted.  38 C.F.R. 
§§ 3.157, 3.400 (2001).

3.  The requirements for a total evaluation based upon 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claims 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish entitlement to earlier effective dates for 
increased disability evaluations and of the requirements in 
law to establish entitlement to TDIU. The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims and 
that the notice provisions of the VCAA have been complied 
with.  Because the duty to assist has been fulfilled and the 
veteran has received the notifications required by the VCAA, 
the Board finds that there will be no prejudice to the 
veteran for the Board to decide his appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
will, therefore, proceed to consider the veteran's claims on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Effective Dates

The record reveals that the veteran was wounded in the left 
arm in combat in the Philippine Islands in January 1945.  An 
October 1945 rating decision granted service connection for 
the resulting gunshot wound residuals.  A 20 percent 
disability evaluation was assigned.  A May 1947 rating 
decision increased the evaluation to 30 percent disabling.  
The veteran was informed of that decision and of his 
appellate rights later that month.  He did not appeal to the 
Board.  An October 1966 rating decision continued the 30 
percent evaluation.  The veteran was informed of that 
decision and of his appellate rights later that month, but 
did not appeal.

In March 1981, the veteran filed a claim for secondary 
service connection for residuals of an injury to his left 
little finger as a result of a fall the previous month.  
Other evidence in the claims file reflects that the veteran 
fell on ice.  His central contention was that his service-
connected gunshot wound caused the injury which he sustained 
in the February 1981 fall because he was unable to break his 
fall and protect his left hand due to his service connected 
left upper extremity disability.  An unappealed April 1982 
rating decision denied entitlement to secondary service 
connection.  Thereafter, the veteran attempted to reopen his 
claim several times.  In September 1986, however, the Board 
declined to reopen the claim.  

In December 1988, the veteran again attempted to reopen the 
claim for secondary service connection for residuals of a 
fracture of the left little finger.  He also claimed 
entitlement to an increased evaluation for his gunshot wound.  
A March 1989 rating decision granted a 40 percent evaluation 
for residuals of the gunshot wound, but declined to reopen 
the claim for service connection for an injury to the left 
little finger.  That determination was confirmed and 
continued by a June 1989 rating decision.  A May 11,1990, 
Board decision declined to reopen the claim for secondary 
service connection and denied an increased evaluation for 
residuals of a gunshot wound of the left upper extremity.  

In a letter to the RO dated April 3, 1990, the veteran's 
congressional representative inquired as to the status of the 
veteran's claims, and enclosed a statement by a physician.  
The physician's statement, which was dated in February 1990, 
included an opinion that there was a nexus between the 
service-connected left upper extremity gunshot wound 
residuals and the injury to the left little finger in the 
February 1981 fall.  The congressional correspondence was not 
date-stamped.  That correspondence was not sent by the RO to 
the Board prior to May 11, 1990, the date of the Board's 
decision declining to reopen the veteran's claim for 
secondary service connection for residuals of a fracture of 
the left little finger.  The Board's decision of May 11, 
1990, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).

In a November 1995 rating decision, the RO granted service 
connection for residuals of a healed fracture of the left 
little finger on a secondary basis, assigned a noncompensable 
evaluation, and continued to deny an evaluation in excess of 
40 percent for residuals of the gunshot wound of the left 
upper extremity.  A May 1996 Board decision denied an 
evaluation in excess of 40 percent for the left upper 
extremity disability.  The veteran appealed the May 1996 
Board decision to the Court, and, after a February 1997 joint 
motion to remand was granted by the Court, the Board remanded 
the claim for an increased evaluation to the RO.  A January 
1998 rating decision characterized the veteran's left little 
finger fracture residuals as part of the service-connected 
residuals of the gunshot wound of the left upper extremity 
and assigned a 70 percent evaluation for the disability 
effective January 14, 1991.  A December 1998 rating decision 
found that there had been clear and unmistakable error in the 
assignment of an effective date by the January 1998 rating 
decision and assigned April 3, 1990, as the proper effective 
date for both the grant of service connection for residuals 
of a fracture of the left little finger and the grant of the 
70 percent disability evaluation.

A "claim" is defined under 38 C.F.R. § 3.1(p) (2001) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after the date on which the increase in disability 
occurred.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(o) (2001).

Relevant regulatory authority also provides that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155.  Further, the effective date for a 
grant of service connection based upon the submission of new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (1999).

The veteran has raised 2 earlier effective date issues.  
First, he seeks an earlier effective date for the grant of 
service connection for residuals of a fracture of his left 
little finger.  Second, he seeks an earlier effective date 
for the grant of the overall 70 percent evaluation assigned 
to his residuals of a shell fragment wound of the left upper 
extremity, which now include residuals of the 1981 fracture 
of the left little finger.

Upon consideration of the facts in this case, and upon 
application of the applicable law and regulations, the Board 
finds that the earliest effective date which may be assigned 
for either the grant of service connection or the overall 70 
percent evaluation is April 3, 1990, the date of the 
congressional correspondence.  The Board finds that the 
congressional correspondence in question was an informal 
claim under 38 C.F.R. § 3.155 and constituted both a reopened 
claim for secondary service connection for residuals of a 
fracture of the left little finger and a claim for an 
increased evaluation for the left upper extremity disability.  
The claims file reveals that the medical opinion enclosed 
with that correspondence resulted in a subsequent grant of 
service connection for residuals of the fracture of the left 
little finger on the basis of new and material evidence.  As 
noted above, the effective date for a grant of service 
connection based upon the submission of new and material 
evidence is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii).  The congressional correspondence was a 
new informal claim for secondary service connection. An 
effective date earlier than the date of the congressional 
correspondence is not warranted under the facts of this case.  
The veteran and his representative have not presented any 
evidence or argument that the reopened claim for secondary 
service connection which was granted by the rating decision 
in November 1995 was filed earlier than April 3, 1990.  

As to the claim for an effective date prior to April 3, 1990, 
for a 70 percent evaluation for disability of the left upper 
extremity, the Board notes that the January 1998 rating 
decision which granted the 70 percent evaluation did so in 
large part on the basis of the disability of the left little 
finger.  As disability of the left little finger was not part 
of the service-connected gunshot wound residuals prior to 
April 3, 1990, entitlement to the increased 70 percent 
evaluation did not arise earlier than April 3, 1990.  An 
increase in the severity of the service connected left upper 
extremity disability so as to warrant an evaluation of 70 
percent was not shown by competent evidence prior to April 3, 
1990.  

Finally, assuming, without deciding, that the April 3, 1990 
congressional correspondence and medical opinion were 
constructively before the Board at the time of the Board's 
May 11, 1990 decision, nevertheless, the regulations which 
govern effective date claims do not provide for an effective 
date prior to April 3, 1990.  38 C.F.R. 3.400(r) provides 
that the effective date for a grant of service connection 
based upon a reopened claim is the date of receipt of claim 
or date entitlement arose, whichever was the later.  As the 
date of the reopened claim was April 3, 1990, the effective 
date cannot, by regulation, be earlier than that date.  The 
general rule pertaining to effective dates, set forth in 
38 C.F.R. § 3.400, is that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  In the veteran's case, no exception to the 
general rule applies. 

TDIU

The veteran is seeking a total disability rating as a result 
of his service-connected disabilities.  A total disability 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as the result of 
two or more service-connected disabilities, provided at least 
one disability is rated at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Further, multiple injuries incurred 
in action, or the same etiology, are to be considered a 
single disability.  38 C.F.R. § 4.16(a).  Marginal employment 
shall not be considered substantially gainful employment. 38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

In this case, the veteran's combined disability rating is 70 
percent, so he meets the initial threshold requirement for a 
total rating.  (The veteran has also been granted service 
connection for residuals of malaria, but he does not contend 
nor does the record demonstrate that malaria is symptomatic 
or has in any way impacted his employability during the 
pendency of his current appeal.)  

As noted above, the veteran fell in February 1981, injuring 
his left little finger.  As a result of an earlier claim for 
an increased evaluation, the veteran was afforded a VA 
examination in February 1982.  At that examination, while he 
complained of constant pain in his left little finger, the 
veteran informed the examiner that he was employed performing 
clerical work on a full time basis.  At the time of a July 
1985 VA examination, the veteran stated that he retired two 
years previously from his employment as an accountant.  
Subsequently, the veteran stated to other VA examiners that 
he retired from working, which implies that he did not stop 
working because of symptoms of service connected disability.  
During the course of this and earlier claims for increased 
evaluations, the veteran has undergone numerous VA 
examinations. None of the VA examiners reported that left 
upper extremity disorders would prevent the veteran from 
engaging in substantially gainful employment.  

The Board notes that the veteran did not file a claim for 
TDIU until approximately 16 years after he retired.  On the 
TDIU application form, in response to a question as to which 
service connected disability was allegedly preventing him 
from securing or following any substantially gainful 
occupation, the veteran replied "Stiff left elbow-finger".  
At the VA examination in February 1982, it was noted that the 
veteran is right-handed.  On his TDIU application form or in 
voluminous correspondence which he has sent to the RO and the 
Board over the years, the veteran has never stated a reason 
why symptoms affecting his left arm and hand would prevent 
him, as a right handed individual, from performing the kind 
of office work by which he supported himself and his family 
for many years.

In connection with the veteran's claim for a total rating, 
the RO contacted the Social Security Administration (SSA) to 
determine the type of benefits which the veteran receives 
from that agency.  In March 1998, SSA informed VA that the 
veteran was receiving retirement benefits, not disability 
benefits.

As noted above, no physician has ever found that the 
veteran's service connected disabilities would preclude 
employment consistent with his level of education and  work 
history, nor does he receive disability benefits from SSA.  
What the Board finds most probative, however, are the facts 
that the veteran worked for a substantial period of time 
after his February 1981 fall before retiring and the evidence 
record does not show any significant increase in the severity 
of his service connected left upper extremity disability 
since his retirement.  In light of the above, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
would preclude him from obtaining or retaining substantially 
gainful employment.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

ORDER

An effective date earlier than April 3, 1990 for a grant of 
service connection for residuals of an injury to the left 
little finger is denied.

An effective date earlier than April 3, 1990 for a grant of 
an evaluation of 70 percent for residuals of a gunshot wound 
of the left upper extremity is denied.

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities is denied.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals



 

